DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claim 9 under 35 U.S.C. 112(b) has been withdrawn in light of the current amendments to the claim.
Applicant’s arguments with respect to claim(s) 1 and 12 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 4 recites “wherein the purging device comprises at least one purge air pump” which is recited in claim 1 from which claim 4 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haag (US Patent Application Publication 2013/0319378).
Regarding claim 1, Haag discloses a method for tank ventilation of a fuel tank of a vehicle, comprising the following steps: 
connecting a fuel vapor collecting device (14) that is arranged downstream from the fuel tank (12) to an intake manifold (20) of an internal combustion engine (22) by means of at least one first purge air line (42), so that at least a first purge air stream can be directed downstream from the fuel vapor collecting device in the direction of the internal combustion engine;
connecting the fuel vapor collecting device that is arranged downstream from a fuel tank to an air supply system of an exhaust gas turbocharger (36) by means of a second purge air line (18, 40), so that a second purge air stream can be directed downstream from the fuel vapor collecting device in the 
operating a control device that is designed to at least partially regulate the at least one first purge air flow and/or the second purge air flow, wherein the control device comprises at least two control valves, wherein a first control valve (26) being arranged between the purge air pump and the intake manifold upstream of the compressor of the exhaust gas turbocharger, and at least one second control valve (46) being arranged in the first purge air line between the fuel vapor collecting device and the intake manifold downstream of a compressor of the exhaust gas turbocharger; and
venting the fuel vapor collecting device via the at least one first purge air line and/or via the second purge air line, with by means of the control device and an active control of the purging device, a quantity distribution of an overall purge air stream composed of at least one first and second purge air stream to the first and second purge air line being controlled by means of the control device and an active controlling of the purging device [0079-0080]. 
Regarding claim 4, Haag further discloses wherein the purging device comprises at least one purge air pump [0070]. 
Regarding claim 5, Haag further discloses wherein the at least one purge air pump is electrically operable [0071. 0077]. 
Regarding claim 7, Haag further discloses wherein the control device comprises a third control valve (44), the third control valve being arranged in the connecting line between the fuel tank and the fuel vapor collecting device. 
Regarding claim 8, Haag further discloses wherein the quantity distribution of an overall purge air stream occurs as a function of a load determination [0086].

Regarding claim 11, Haag further discloses wherein the fuel vapor collecting device comprises at least one activated carbon filter element [0069]. 
Regarding claim 12, Haag discloses a device for tank ventilation of a fuel tank of a vehicle, comprising: 
at least one first purge air line (42) that is designed to be arranged between a fuel vapor collecting device (14) that is arranged downstream from a fuel tank (12) and an intake manifold (20) of an internal combustion engine (22), so that at least a first purge air stream can be directed downstream from the fuel vapor collecting device in the direction of an internal combustion engine, 
a second purge air line (18, 40) that is designed to be arranged between a fuel vapor collecting device that is located donstream from a fuel tank and an air supply system of a supercharging unit (36), so that a second purge air stream can be directed downstream from the fuel vapor collecting device in the direction of the supercharging unit and subsequently into the internal combustion engine, a purging device (24) being arranged in the second purge air line, wherein the purging device comprises at least one purge air pump [0070], and 
a control device designed to regulate the at least one first purge air stream and/or the second purge air stream at least partially, wherein the control device has at least two control valves, wherein a first control valve (26) being arranged between the purge air pump and the intake manifold upstream of the compressor of the exhaust gas turbocharger, and at least one second control valve (46) being arranged in the first purge air line between the fuel vapor collecting device and the intake manifold downstream of a compressor of the exhaust gas turbocharger, so that a ventilation of the fuel vapor collecting device via the at least one first purge air line and/or via the second purge air line, can be . 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag (US Patent Application Publication 2013/0319378) in view of Honjo (US Patent Application Publication 2017/0159588).
Regarding claim 6, Haag discloses the method of claim 1 as discussed above but does not disclose wherein the control device comprises at least one pressure and temperature sensor that is arranged between the purging device and the air supply system or comprises at least two pressure and temperature sensors, with a pressure and temperature sensor being arranged in a connecting line between the fuel tank and the fuel vapor collecting device, and with a respective pressure and temperature sensor being arranged between the purging device and the air supply system. 

Honjo teaches that the sensor can be used to estimate the fuel vapor concentration with a high degree of accuracy, which is necessary to ensure precise control of the air-fuel ratio [0049] [0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure and temperature sensor disclosed by Honjo in the method disclosed by Haag to accurately estimate the fuel vapor concentration to ensure precise control of the engine air-fuel ratio. 
Regarding claim 14, Haag discloses the method of claim 12 as discussed above but does not disclose wherein the control device comprises at least one pressure and temperature sensor that is arranged between the purging device and the air supply system or comprises at least two pressure and temperature sensors, with a pressure and temperature sensor being arranged in a connecting line between the fuel tank and the fuel vapor collecting device, and with a respective pressure and temperature sensor being arranged between the purging device and the air supply system. 
Honjo discloses a control device that comprises at least one pressure and temperature sensor (21) that is arranged between a purging device (15) and an air supply system (3) or comprises at least two pressure and temperature sensors, with a pressure and temperature sensor being arranged in a connecting line between a fuel tank and a fuel vapor collecting device, and with a respective pressure and temperature sensor being arranged between the purging device and the air supply system [0049].
Honjo teaches that the sensor can be used to estimate the fuel vapor concentration with a high degree of accuracy, which is necessary to ensure precise control of the air-fuel ratio [0049] [0006]. 
. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag (US Patent Application Publication 2013/0319378) in view of Miller (US Patent Number 5,647,334).
Regarding claim 7, Haag discloses the method of claim 1 as discussed above including a third control valve but does not disclose the third control valve being arranged in the connecting line between the fuel tank and the fuel vapor collecting device. 
Miller discloses a third control valve (34) being arranged in a collecting line (38, 52) between a fuel tank (12) and a fuel vapor collecting device (18). 
Miller suggests that the control valve prevents a delay in the required build up of dome pressure and automatic shut off of a fuel fill nozzle during refueling of the fuel tank, which could result in the fuel tank being over filled (Col. 4, lines 13-30). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the third control valve disclosed by Miller with the connecting line disclosed by Haag to prevent the fuel tank from being over filled during refueling of the fuel tank. 
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag (US Patent Application Publication 2013/0319378) in view of Dudar (US Patent Application Publication 2016/0290285).
Regarding claim 9, Haag discloses the method of claim 1 as discussed above but does not disclose wherein the quantity distribution of the overall purge air stream occurs as a function of a load 
Dudar discloses a method for tank ventilation of a fuel tank of a vehicle, the vehicle comprising a first purge air line (28) and a second purge air line (29) wherein a quantity distribution of an overall purge air stream occurs as a function of a load determination and of a pressure condition in the intake manifold and/or of a pressure condition at in front of the inlet point of a supercharging unit (74, 78) [0017-0020] [0030-0031], wherein the inlet point of the supercharging unit is an inlet point at a compressor or an inlet point of the exhaust gas turbocharger [as shown in Figure 1]. 
Dudar teaches that changing the quantity distribution of the overall air purge stream enhances desorption of hydrocarbon migration and allows faster cleaning of the canister under boosted conditions [0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the change in the quantity distribution of the overall air purge stream as disclosed by Dudar with the method disclosed by Haag to allow for faster cleaning of the fuel vapor collecting device under boosted conditions and to enhance desorption of hydrocarbon migration. 
Regarding claim 15, Haag and Dudar disclose the method of claim 9 as discussed above. Haag does not disclose wherein the quantity distribution of the overall purge air stream occurs as a function of a load determination and of a pressure condition in the intake manifold and/or of a pressure condition at in front of the inlet point of the supercharging unit. 
Dudar discloses a method for tank ventilation of a fuel tank of a vehicle, the vehicle comprising a first purge air line (28) and a second purge air line (29) wherein a quantity distribution of an overall purge air stream occurs as a function of a load determination and of a pressure condition in the intake manifold and/or of a pressure condition at in front of the inlet point of a supercharging unit (74, 78) 
Dudar teaches that changing the quantity distribution of the overall air purge stream enhances desorption of hydrocarbon migration and allows faster cleaning of the canister under boosted conditions [0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the change in the quantity distribution of the overall air purge stream as disclosed by Dudar with the method disclosed by Haag to allow for faster cleaning of the fuel vapor collecting device under boosted conditions and to enhance desorption of hydrocarbon migration. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747